FILED
                           NOT FOR PUBLICATION
                                                                           MAR 11 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50223

              Plaintiff - Appellee,              D.C. No. 2:07-cr-01080-DSF-32

 v.
                                                 MEMORANDUM*
ELIAZAR RUIZ SANCHEZ, AKA Seal
FF,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                            Submitted March 8, 2016**
                               Pasadena, California

Before: CLIFTON and IKUTA, Circuit Judges and BLOCK,*** Senior District
Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Frederic Block, Senior District Judge for the U.S.
District Court for the Eastern District of New York, sitting by designation.
      Eliazar Ruiz Sanchez appeals from his conviction for possession with intent

to distribute 50 grams or more of methamphetamine, in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(A). He also challenges the district court’s enhancement of his

sentence under 21 U.S.C. § 851. We have jurisdiction under 28 U.S.C. § 1291.

      Viewing the evidence in the light most favorable to the prosecution, see

United States v. Arriaga-Segura, 743 F.2d 1434, 1435 (9th Cir. 1984), a rational

juror could have concluded, beyond a reasonable doubt, that the brown bag

Sanchez threw over a fence contained the methamphetamine introduced as

evidence at trial. Moreover, Sanchez’s counsel stated in closing arguments that

the methamphetamine presented at trial was the same as that found in the brown

bag, and that judicial admission is binding on appeal. See United States v. Bentson,

947 F.2d 1353, 1356 (9th Cir. 1991).

      The district court did not err in concluding that the documents submitted by

the government in support of its § 851 information proved beyond a reasonable

doubt that Sanchez had been convicted of possession of cocaine base for sale in

violation of section 11351.5 of the California Health and Safety Code. The

government had no obligation under § 851(a)(1) to submit an abstract of judgment

in order to meet its burden of proof. Further, Sanchez’s counsel acknowledged that




                                         2
Sanchez had been convicted for possession of cocaine base for sale, an admission

that is binding on appeal. Bentson, 947 F.2d at 1356.

      Because we have previously held that section 11351 of the California Health

and Safety Code is divisible under Descamps v. United States, 133 S. Ct. 2276

(2013), and that an abstract of judgment need not contain the words “as charged in

the information (or indictment)” in order to establish the offense of conviction

under the modified categorical approach, see United States v. Torre-Jimenez, 771
F.3d 1163, 1168–69 (9th Cir. 2014), we reject Sanchez’s arguments to the

contrary.

      AFFIRMED.




                                          3